ALEXANDER & BALDWIN, INC. Subsidiaries as of February1, 2011 NameofSubsidiary State or Other Jurisdiction Under Which Organized A&B Development Company (California) California A&B Inc. Hawaii A & B Properties, Inc. Subsidiaries: A&B Alakea LLC A&B Deer Valley LLC A&B Gateway LLC A&B Guam LLC A&B Hokua LLC A&B Ka Milo LLC A&B Kakaako LLC A&B Kane LLC A&B Lanihau LLC A&B Little Cottonwood LLC A&B Lot 100 LLC A&B MLR LLC MLR Golf Partners LLC* A&B Ninigret LLC A&B P&L LLC A&B Rancho Temecula LLC A&B Riverside LLC A&B Santa Barbara LLC Santa Barbara Land and Ranching Company, LLC* A&B Visalia 1 LLC A&B Visalia 3 LLC A&B Waiawa LLC Waiawa Ridge Development LLC* A&B Waikiki LLC A&B Wailea LLC Wailea MF-7 LLC Wailea MF-8 LLC Kai Malu Wailea LLC* A&B Waipio 100 LLC A&B Waipio Shopping Center LLC A&B Westridge LLC* AB Hawaii Royal MacArthur LLC AB Properties Concorde LLC ABHI Visalia 1 LLC ABHI Visalia 3 LLC ABI Concorde LLC ABP Deer Valley LLC ABP Komohana LLC ABP Savannah-A LLC ABP Savannah-B LLC Avenue Penn LLC Bridgeport Marketplace, LLC* Brydeswood Water Company Centre Pointe Marketplace, LLC* Crossroads Plaza Development Partners, LLC* Hokua Development Group LLC* Kahului Town Center LLC Kai Lani Company, LLC* Kai Malu Wailea LLC* Kamuela Associates LLC* KDC, LLC Kukui`ula Development Company (Hawaii), LLC* Koloa Housing I LLC* Kukui`ula Village LLC* Kewalo Development LLC KKV Management LLC Kona Development Group LLC* Mahina Ka Milo LLC McBryde Concorde LLC Palmdale Trade & Commerce Center, LLC* Panama and Gosford Retail, LLC* Port Allen Residential LLC Rye Canyon Office Partners, LLC* Santa Barbara Land and Ranching Company, LLC* Square One Lahaina LLC Waiawa Ridge Development LLC* Wailea Estates LLC Wailea Water Services LLC Waimanu Development LLC WDCI Deer Valley LLC WDCI Heritage LLC WDCI Komohana LLC Hawaii Hawaii Delaware Hawaii Hawaii Hawaii Hawaii Hawaii Hawaii Hawaii Utah Hawaii Hawaii Hawaii Hawaii Hawaii California Hawaii Hawaii Delaware Hawaii Delaware Hawaii Hawaii Hawaii Hawaii Hawaii Hawaii Hawaii Hawaii Hawaii California Hawaii Hawaii California California Hawaii Delaware Hawaii Hawaii Hawaii Hawaii California Hawaii California California Hawaii Hawaii Hawaii Hawaii Hawaii Hawaii Hawaii Hawaii Delaware Hawaii Hawaii Hawaii Hawaii Hawaii California California Hawaii California Delaware Hawaii Hawaii Hawaii Hawaii Hawaii Delaware Hawaii Hawaii ABHI-Crockett, Inc. Hawaii Agri-Quest Development Company, Inc. Hawaii Alexander & Baldwin Foundation Hawaii Alexander & Baldwin Sugar Museum Hawaii East Maui Irrigation Company, Limited Hawaii Hawaiian DuraGreen, Inc. Hawaii Kahului Trucking& Storage, Inc. Hawaii Kauai Commercial Company, Incorporated Hawaii Kukui`ula Development Company, Inc. South Shore Resources LLC Hawaii Hawaii Matson Navigation Company, Inc. Subsidiaries: Matson Integrated Logistics, Inc. Matson America Transportation Services, Inc. Matson Global Distribution Services, Inc. Matson Integrated Logistics (Texas), Inc. Matson Terminals, Inc. (dba Big IslandStevedores) Matson Ventures, Inc. Hawaii Hawaii Hawaii Hawaii Hawaii Hawaii Hawaii McBryde Sugar Company, Limited Subsidiary: Kauai Coffee Company, Inc. Hawaii Hawaii Ohanui Corporation Hawaii The Matson Company California WDCI, Inc. Hawaii Division: Hawaiian Commercial & Sugar Company Hawaii OTHER RELATED ENTITIES Hawaiian Sugar & Transportation Cooperative (a Hawaii agricultural cooperative association) Hawaii SSA Terminals, LLC* Delaware *Partial ownership.
